DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods and devices related to transmitting and receiving a sidelink signal of a UE.  In particular, receiving, by the UE from one or more of a base station or a sidelink UE, information capable of distinguishing a mode 1/3 signal or a mode 2/4 signal or control information comprising a priority assigned to each of the mode 1/3 and the mode 2/4; determining whether or not a mode 1/3 resource is used by a UE other than the UE, on the basis of the information capable of distinguishing the mode 1/3 signal or the mode 2/4 signal; and requesting, by the UE, a resource reselection to the base station, if the mode 1/3 resource is used by a UE other than the UE and the UE is a mode 1/3 UE.  Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 16 (renumbering as 1-2 respectively) are allowed.

Poitau et al (US 20160142898 A1, Priority Date: Jan 16, 2014) discloses devices and methods for
receiving, by the first UE from a base station (BS), control information related to sidelink at a subframe n (par 0079, 0108, 0129 and 0133); and 
transmitting, by the first UE to a second UE, the sidelink signal based on the control information at a subframe n+k (par 0129 and 0133), 
wherein the subframe n+k is a first sidelink subframe after subframe n+4 (par 0129), 
wherein the GNSS is used as a synchronization reference source of the first UE (par 0468 and 0470), 
wherein, based on the first UE being out-of-coverage for a cell, the sidelink signal is transmitted based on preconfigured resources for the cell (abstract, par 0266, 0301, 0304-0305), 
wherein k is an integer not being a negative integer (par 0129 and 0133).

Hong#1 et al (US 20190045521 A1, Priority Date: Feb 04, 2016) discloses: 
wherein the subframe n+k and the subframe n+4 are derived from a Coordinated Universal Time (UTC) (par 0091 and 0099). 

LI et al (US 20180213500 A1, PCT Priority Date: 20150924) discloses: 
wherein the UTC is obtained from a Global Navigation Satellite System (GNSS) (par 0267). 

HONG#2 et al (US 20170215119 A1, Foreign Priority January 22, 2016) discloses: 
wherein, based on the UTC for determining subframes having an error within a certain range, the UTC is applied by the first UE itself (par 0148 and 0153). 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, based on the UTC for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE itself” as recited in claim 1.

wherein, based on the UTC for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE itself” as recited in claim 16.

Claims 1 and 16 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473